DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of December 11, 2020 has been fully considered.  The amendments change the scope of the claims and are fully addressed by the claim mapping and explanations below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1–3, 7–9, and 11–15 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 as amended refers to “a pump that delivers the thermal medium for heating…” which renders the claim scope ambiguous.  Line 4 of claim 1 refers to “a thermal medium for heating or cooling” and line 11 refers to “the thermal medium for cooling.”  Accordingly, it is unclear whether the claim is referring to 1, 2, or 3 fluids.  Clarification is necessary.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Handa (US 7,938,150) in view of Kuriiwa (US 2002/0100369).
	Regarding claim 1, Handa discloses a gas supply system for use in supplying hydrogen to a vehicle, the gas supply system comprising: 
a reservoir (205) that reserves hydrogen;
a hydrogen flow path (conduit 210) that is connectable to the vehicle for supplying hydrogen from the reservoir to the tank in the vehicle;

a thermal medium flow path (250) that is connectable to the vehicle for distributing the thermal medium to the thermal medium distribution unit in the vehicle, 
a pump (“station pump 210”, see figure 2A) that delivers the thermal medium for heating to the thermal medium distribution unit in the vehicle (column 5, lines 14–16; “the coolant fluid of the cooler may be interconnected … through the station pump 210 … to provide a cooling loop between HEX 1 on board the vehicle”; regarding the reference to a thermal medium for heating, the station pump 210 receives and conveys the coolant on the return path (VEH RET) which will convey heat);
wherein the hydrogen flow path (conduit 210) and the thermal medium flow path (250) are combined at least at an end portion (216) connectable to the vehicle (see figure 2B).
Handa does not explicitly state that the reservoir reserves hydrogen at a pressure of greater than or equal to 0.2 MPa and less than 3.0 MPa, and the hydrogen flow path that is connectable to the vehicle for supplying hydrogen from the reservoir to the tank in the vehicle at a pressure of greater than or equal to 0.2 MPa and less than 3.0 MPa.
Kuriiwa teaches that it is known to store hydrogen in a tank at a pressure of about 3 MPa (paragraph 0026).  Kuriiwa teaches that an advantage of this aspect is to use a metal hydride storage tank with can discharge hydrogen efficiently and rapidly (paragraph 0006).

It would have been obvious to one skilled in the art to select a pressure within the claimed range, such as for example 2.9 or 2.8 MPa, in the system of Handa based on the teaching of Kuriiwa for the purpose of using a metal hydride tank for discharging hydrogen efficiently and rapidly.  Doing so amounts to the selection of a known type of hydrogen tank and corresponding known operating parameters for use in a known hydrogen dispensing system.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further regarding the above, it is noted that a system which stores hydrogen at a pressure of about 3.0 MPa is capable of storing hydrogen and supplying hydrogen at lower pressures, such as 2.5 MPa, in that the pressure in the tank of the refueling station will drop during the refueling process.  Regarding the language describing the structural characteristics of the vehicle, the station in Figure 2A of Handa is capable of being connected to a vehicle having those structures.  For more information regarding the interpretation of functional claim language, see MPEP 2114.  

Regarding claim 2, Handa discloses a coupler (plug 216) that is connectable to the vehicle in a detachable manner, wherein the hydrogen flow path (210) and the thermal medium flow path (250) are combined in the coupler (see figure 2B).

Regarding claim 3, Handa accounts for much of the claimed subject matter as set forth above.  Handa does not appear to specifically state that the thermal medium for cooling at a temperature of greater than or equal to -40 Cº and less than or equal to 0 Cº is distributed in the thermal medium distribution unit in the vehicle.
Handa teaches that the hydrogen is cooled to -20 Cº (see claim 21 of Handa), but does not specifically disclose the temperature of the thermal medium (coolant).  
Handa does teach that the temperature is a result effective variable that can be optimized for controlling refueling capacity and refueling time (column 2, line 22-58).
It would have been obvious to one skilled in the art to select a temperature within the claimed range, such as -20 Cº, for the thermal medium in the device of Handa based on the teaching that about -20 Cº is a desired temperature for the hydrogen when it leaves the station.  Additionally, it would have been obvious to select a temperature of the thermal medium (coolant) of 0 to -40 Cº as a routine optimization of a known result effective variable for the purpose of controlling the refueling capacity and refueling time.  In this regard, MPEP 2144.05 and In re Aller, 220 F.2d 454, 456 (CCPA 1955) are relevant.

Regarding claim 7, Handa discloses a supply facility (figure 2A; see column 3, lines 57-58 the system is at a refueling station) having the system according to claim 1.  It is noted that claim 7 includes functional claim language referring to claim 5.  Functional claim language in a device claim is interpreted in accordance with MPEP 2114.  capable of being connected to a vehicle with a hydrogen storage alloy meeting the description in claim 5.  It is noted that the obviousness rationale above with respect to claim 1 accounts for the use of a hydrogen storage alloy.  The obviousness rationale above accounts for the subject matter of claim 7 in that the device of Handa as modified is capable of connecting to a vehicle that has the equilibrium pressure recited in claim 5.  

Regarding claim 8, Handa discloses that the gas supply system comprises a coupler (plug 216) that is connectable to the vehicle in a detachable manner; and the hydrogen flow path (210) and the thermal medium flow path (250) are combined in the coupler (see figure 2B)

Regarding claim 9, Handa accounts for much of the claimed subject matter as set forth above.  Handa does not appear to specifically state that the thermal medium for cooling at a temperature of greater than or equal to -40 Cº and less than or equal to 0 Cº is distributed in the thermal medium distribution unit in the vehicle.
Handa teaches that the hydrogen is cooled to -20 Cº (see claim 21 of Handa), but does not specifically disclose the temperature of the thermal medium (coolant).  
Handa does teach that the temperature is a result effective variable that can be optimized for controlling refueling capacity and refueling time (column 2, line 22-58).
It would have been obvious to one skilled in the art to select a temperature within the claimed range, such as -20 Cº, for the thermal medium in the device of Handa based In re Aller, 220 F.2d 454, 456 (CCPA 1955) are relevant.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Handa (US 7,938,150) in view of Kuriiwa (US 2002/0100369) and further in view of Sakajo (US 2007/0144183).
	Regarding claim 11, Handa and Kuriiwa account for much of the claimed subject matter as set forth above, but do not disclose that the pump is an air pump.
	Sakajo teaches that it is known to use air as a coolant in a hydrogen system and to use a pump (29) to convey the air (paragraph 0041).
It would have been obvious to one skilled in the art to use air as the coolant in the system of Handa and to use an air pump to pump the coolant, based on the teaching of Sakajo, for the purpose of implementing the system of Handa using a known, conventional, reliable, and inexpensive coolant.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Handa (US 7,938,150) in view of Kuriiwa (US 2002/0100369) and further in view of Kubo (US 2008/0250804).
	Regarding claim 12 as best understood, Handa and Kuriiwa account for much of the claimed subject matter as set forth above, but do not disclose a switching valve in the claimed configuration.
Kubo teaches (figure 3) that it is known to use a switching valve (29) in a hydrogen storage system for purposes of routing the hydrogen to different tanks (see figure 3).
It would have been obvious to one skilled in the art to provide the device of Handa with a switching valve, based on the teaching of Kubo, to allow switching between sources of refrigerant and/or switching between sources of hydrogen in the tank farm.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 13–15 is rejected under 35 U.S.C. 103 as being unpatentable over Handa (US 7,938,150) in view of Kuriiwa (US 2002/0100369) and Sakajo (US 2007/0144183) and further in view of Kubo (US 2008/0250804).

Kubo teaches (figure 3) that it is known to use a switching valve (29) in a hydrogen storage system for purposes of routing the hydrogen to different tanks (see figure 3).
It would have been obvious to one skilled in the art to provide the device of Handa with a switching valve, based on the teaching of Kubo, to allow switching between sources of refrigerant and/or switching between sources of hydrogen in the tank farm.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
Regarding claim 14, Handa teaches a coupler (216) that is connectable to the vehicle in a detachable manner, wherein the hydrogen flow path (conduit 210) and the thermal medium flow path (conduit 250) are combined in the coupler (figure 2B).

Regarding claim 15, Handa accounts for much of the claimed subject matter as set forth above.  Handa does not appear to specifically state that the thermal medium for cooling at a temperature of greater than or equal to -40 Cº and less than or equal to 0 Cº is distributed in the thermal medium distribution unit in the vehicle.

Handa does teach that the temperature is a result effective variable that can be optimized for controlling refueling capacity and refueling time (column 2, line 22-58).
It would have been obvious to one skilled in the art to select a temperature within the claimed range, such as -20 Cº, for the thermal medium in the device of Handa based on the teaching that about -20 Cº is a desired temperature for the hydrogen when it leaves the station.  Additionally, it would have been obvious to select a temperature of the thermal medium (coolant) of 0 to -40 Cº as a routine optimization of a known result effective variable for the purpose of controlling the refueling capacity and refueling time.  In this regard, MPEP 2144.05 and In re Aller, 220 F.2d 454, 456 (CCPA 1955) are relevant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799